DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “a correlation image” is vague as it is unclear what is meant by “image”, and whether this requires a display to present a picture/image, or whether this is just “data representative of a correlation image”.  In addition, it is unclear of the metes and bounds of the term “image”—does this mean a 2 dimensional image just with X and Y points? Or just data?  Etc. In the last line, “as one of multiple arrhythmia types” is vague as it is unclear if this requires just one classification or if there are multiple classifications in the system from which one classification is chosen.  In addition, it is unclear what is meant by the word “type” as the term “arrhythmia” is a definite expression but the addition of the word “type” makes it indefinite as it is unclear how that changes the arrhythmia.
Similarly, claim 14 has these problems.
In claim 2, “type” is vague.
In claim 3, line 4, “a plurality of time lags” is inferentially included and it is unclear if they are being positively recited or functionally recited and what element is providing the time lags.  In line 5, “elapsed time” is vague and inferentially included and it is unclear if the elapsed time corresponds to the time lags or if they are different.  In line 6, “stacking” is vague as it is unclear how this is done with binary data of an image.  It is suggested to better define how one piece of data is placed next to previous data to create data that will be shown as an image.	Similarly, claim 15 has these problems. 
In claim 4, “heart rates” are inferentially included and it is unclear what element is providing/determining the heart rates.  Are these calculated from the cardiac signal?  In line 3, “correlation values” are inferentially included and it is unclear if this is the autocorrelation or if some other element is performing correlation to make these values.  In line 4, “elapsed time” is vague as it is unclear if this is the same as the elapsed time used in claim 3 or different times.
Similarly, claim 16 has these problems.
In claim 5, line 2, “from a first signal segment” is vague as claim 3 already has a plurality of signal segments.  It is unclear if the first signal segment is in addition to the plurality of signal segments of if the first signal segment is from the plurality.  Similarly, “a second signal segment” is vague.   In the last line “time lags” is vague as claim 3 also uses time lags.  It is unclear if these are the same time lags.  If they are additional time lags it is suggested to use a modifier such as “at a plurality of additional different time lags”.
Similarly, claim 17 has these problems.
In claim 6, “as one of arrhythmia types” is vague for using “type”, “one of” and it is unclear if this is the same as the arrhythmia used in claim 1.
Similarly, claim 18 has these problems.
In claim 9, “an image recognition model” is inferentially included and it is suggested to first state the circuit “further comprises” the model before it used.
In claim 10, “type” is vague.  In line 3, “using a comparison” is vague and inferentially including the comparison and not setting forth what element is performing the comparison.
In claims 11-13 and 20, “comprising” is vague as the elements listed after comprising are additional elements/steps.  It is suggested to use “further comprising”. 
In claim 11, “a database of correlation images” is inferentially included.	In claim 12, “associated with” is vague as it is unclear how they are associated.  Does this mean the device is configured for the subject or that the device has to be in the same room or planet as the patient?  In the last line “control” should be “controller”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a system or method of calculating an autocorrelation on cardiac data to produce an image to classify the image, which is an abstract idea representing a mental concept or mathematical equation. This judicial exception is not integrated into a practical application because the generically recited computer elements, such as the correlation circuit and classifier circuit as set forth in the specification are performed by a general processor, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more to the exception, as these additional limitations only retrieve, process, or store information and are well-understood, routine conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of receiving data to perform an autocorrelation on to calculate a correlation image to classify the image, such as can be done by a mental process, pencil and paper, or critical thinking, or represents a mathematical equation, with additional generic computer elements, or additional structure (e.g. memory, controller circuit, ambulatory device, and/or therapy circuit) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 13-15, 18, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Sherman (2005/0245973).  Sherman discloses the use of a processor to monitor a cardiac signal (e.g. figure 12, element 200, etc.) to perform multiple autocorrelations on the signal to get a series of autocorrelation sequences (e.g. paras. 28, 66-76, etc.) to generate a correlation image using the sequences (e.g. figures 7, 8, 11, etc.) to classify the activity as fine or course VF—which is a ventricular tachyarrhythmia (e.g. paras. 86, 104-106, etc.)—by extracting an image feature, such as the valley between the peaks following a line (e.g. para. 96, etc.) to classify the fine or course VF using an image recognition model, such as programmed in MATLAB (e.g. paras. 96, 97, etc.). 


Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112b rejections, the claims may further be rejected under 112a or b, 101, and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/21/22